Per Curiam.
On motion of the Court, the briefs and appendices of plaintiffs-appellants Harvey, et al., in the above-styled matters are stricken for gross violations of Court Buie No 67 (particularly sections 1, 2, and 6 thereof). 
Further, under authority of Court Bule No 70, § 5(b),† the appeals of plaintiffs-appellants Harvey, et al., will be dismissed 60 days from date unless by then appellants have filed briefs and appendices complying with appellate rules.

 As to Nos. 48,731 and 48,732, see, also, Author’s Comment, Honigman, Michigan Court Rules Annotated (1959 Pocket Part, p 214).